Citation Nr: 1410375	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-23 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder to include as secondary to service-connected status post arthrodesis of the right ankle with associated severe pantalar osteoarthritis.  

2.  Entitlement to service connection for a left hip disorder to include as secondary to service-connected status post arthrodesis of the right ankle with associated severe pantalar osteoarthritis.  

3.  Entitlement to service connection for left leg disorder to include as secondary to service-connected status post arthrodesis of the right ankle with associated severe pantalar osteoarthritis and as secondary to a low back disorder.  

4.  Entitlement to an increased disability rating for service-connected status post arthrodesis of the right ankle with associated severe pantalar osteoarthritis, currently rated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 and August 1961.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2012, the Veteran presented testimony at a personal hearing conducted at the St. Petersburg RO before an Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The issues herein were remanded in August 2012 for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In a February 2014 letter, the Board informed the Veteran that the VLJ who conducted the June 2012 Board hearing was no longer employed by the Board and offered the Veteran an opportunity for a new hearing.  The Veteran indicated in a February 2014 response that he wanted to appear at a new Travel Board hearing.  A remand is therefore necessary to afford the Veteran such a hearing.  38 C.F.R. § 20.707  (2012).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)
      
      Schedule the Veteran for a Travel Board hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



